MEMORANDUM***
Muhammed Zbeida Tillisy appeals his sentence which arose out of his conviction for conspiracy to commit credit card fraud. See 18 U.S.C. § 1029(b)(2). He asserts that his sentence was unreasonable. We affirm.
We have carefully reviewed the record and have determined that based on Tillis/s criminal history, the other facts before the district court, and the district court’s discussion of the evidence before it, we cannot say that the sentence was unreasonable. See United States v. Booker, 543 U.S. 220, 261, 125 S.Ct. 738, 765, 160 L.Ed.2d 621 (2005); United States v. Knows His Gun, 438 F.3d 913, 918-19 (9th Cir.), cert. denied, — U.S. —, 126 S.Ct. 2913, 165 L.Ed.2d 931 (2006); United States v. Cantrell, 433 F.3d 1269, 1280-81 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.